Title: From George Washington to John Francis Mercer, 23 July 1792
From: Washington, George
To: Mercer, John Francis



Sir,
Mount Vernon July 23d 1792

Your favor of the 10th did not get to my hands until Saturday last, although I sent to the Post Office regularly, every Post day since I came to this place for the lettrs wch I expected.
Your letter conveys no specific assurance of the time, or manner of discharging the bal[anc]e which is due to me. I am placed on no better, indeed on worse ground—than I stood years ago with respect to this debt; and you cannot have forgotten that these were my apprehensions, which I expressed to you upon more occasions than one. Why then should I be told at this late day after every endeavor on my part to accomodate matters to your convenience of your intention of offering all your property for sale when part of it ought to have been applied to my use years since? or to what purpose (for me I mean) is it that you should offer property for sale if the price set thereon will admit no purchasers, or if sold that the money is to be converted to other uses than for my benefit? The latter you must be sensible I know to have been the case and the other, as it respects negros which you offered to me formerly, & from other circumstances, I have no reason to disbelieve.
It is not from inclination, that I become acquainted with any Gentlemans circumstances, and far is it from my practice to investigate what he owes; but you must excuse me when I tell you, that I have heard enough of yours to give me some uneasiness, as well on your Acct as on mine. To two facts I shall glance. A Gentn in Phila., witht having the least Suspicion (I believe) how matters stood between you & me, was enquiring into the value of your Marlborough Estate; & through another channel I understd the reason was, that your debt to him was considerable; &

that, that was the mean by which he was to be securd. The other, is the Agency of Mr Montague who I know is determined to push the settlement of that business. Others I have also heard of: but nothing, I beg you to be persuaded, Sir, but my own interest in the case, would have induced me to mention them to you. Hard indeed then would it be upon me if after twenty odd years endulgence & receiving any thing, and driblets as they were offered which dissipated (being unequal to my objects) as insensibly as the morning dew that I should be still postponed or put off with vague promises until perhaps, you & your property may have parted.
There can be no difficulty in settg this, or any other Acct where the debits & credits are regular, & the intentions of the parties are fair; and I am persuaded if you will be at the trouble of riding to this place, a few hours will ascertain the bal. which is due to me—or in case disagreement should arise on any point, it might be so stated as that an impartial Umpire might decide it for us witht trouble or lawsuits besides, I have at this place a number of letters, Papers, and the Mill Books, which might throw light upon things which to you may seem to want explanation, & cannot be had elsewhere—Other matters also might be more clearly explained, & better understd by oral conversation than is practicable by letter. I know of nothing (at present) that will call me from home soon, unless I should go to the New City the first day of next month; of which I gave the Commrs some, but no positive intimation. However, if you are inclined to comply with this request, & will name the precise day you will be here, I will not be from home.
I beg you to be assured, that it will be extremely irksome & painful to me to go into a Court of Justice for the recovery of what is due to me, & for which I have with very great inconvenien[ce] & disadvantage to myself waited so long; but it must be the case unless it can be averted by some measure wch possibly, may be adopted at the meeting wch is now proposed, & which it may be well for you to think on, previous thereto.
I have not yet been called upon legally to answer the complaint of Henshaw; but shall be ready to do it whenever it shall be found necessary or expedient & for that purpose shall keep the Bill, & the answer which you have drawn until I either see you, or hear from you again. The answer as drawn misstated a

fact with respect to the power vested in Mr Lund Washington—The truth of that matter stands thus—The Sale as you have recited, was made in Novr 1774 on 12 months credit. In May following I went to the second Congress as a member thereof witht givg Lund Washn then or at any time thereafter powers fully expecting to return as soon as the business of the Session should close; but, being chosen to commd the Army, I proceeded to Cambridge and from thence—as soon as it became apparent to me that my absence from home was likely to be of much longer continuance than I had calculated upon—I wrote to Colo. Tayloe informing him thereof, & desiring him to take the sole management of the trust which had been commitd to us jointly upon himself, as my situation would no longer permit me to pay any further attention to it—& because I should not consider myself responsible for any transaction subsequent to the Sale. previous to which he had thrown the whole burthen upon me & nothing remained for him to do but to appoint a Collector (if he did not chuse to be at the trouble himself [)], & he submit the money to the decision of the Court agreeably to the decretal Order. What he did—or rather what he neglected to do, would be tedious to relate, & I presume can compose no part of my answer. and with respect to the particular instance of depreciation as stated in the answer, my memory is not furnished with the circumstance at prest. I am—Sir Yr most Obedt Hble Servt

G.W——n

